United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1003
                                  ___________

Anthony C. Kenney,                   *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *
                                     *      [UNPUBLISHED]
            Appellee.                *
                                ___________

                            Submitted: February 2, 2005
                               Filed: February 7, 2005
                                ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Anthony Kenney (Kenney) appeals the district court’s1 order affirming the
denial of supplemental security income. Having carefully reviewed the record, we
find the administrative law judge correctly denied benefits because substantial
evidence demonstrates Kenney had not ceased to engage in substantial gainful


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
activity for any continuous 12-month period. See 42 U.S.C. § 1382c(a)(3)(A)
(individual is disabled for purposes of supplemental security income if he is unable
to engage in substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for continuous period of at least 12 months); 20 C.F.R. § 416.920(b)
(2004) (claimant is not disabled if he is engaged in substantial gainful activity).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-